      THE FOLLOWING ORDER
      IS APPROVED AND ENTERED
      AS THE ORDER OF THIS COURT:

      DATED: June 25, 2019
                                                               Brett H. Ludwig
                                                               United States Bankruptcy Judge

                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WISCONSIN

In re: TYRONE MAYS, SR. and                                                     Chapter 13
       NANCY A. MAYS,                                                           Case No. 18-20464-BHL

                                 Debtors.


                               ORDER CONFIRMING CHAPTER 13 PLAN

The debtors filed a chapter 13 plan on February 15, 2018 and a request to amend the plan on October 26, 2018. The
plan was transmitted as required by Federal Rule of Bankruptcy Procedure 3015, Local Rule 3015, or court order.
The plan meets the requirements of 11 U.S.C. §1325.

IT IS ORDERED THAT:

  1. The debtors' chapter 13 plan is confirmed. This order gives effect to all of the plan’s terms.

  2. Debtors must make plan payments of $90.00 weekly (equal to $390.00 per month) for the remainder of the
     60-month plan.

  3. Unless otherwise provided by the plan or court order, the debtors' attorney is allowed the presumptively
     reasonable fee, and the trustee may disburse any unpaid portion of that fee in the manner provided for in the plan.

  4. Unless the court otherwise orders, all creditors with claims entitled to priority under 11 U.S.C. §507 must be
     paid, in pro rata deferred cash payments, the full amount of the portion of their claim that is entitled to that
     priority.

  5. The debtors must provide the trustee with a copy of each federal and state income tax return filed during the
     plan term within 14 days of filing any return.

  6. The debtors may not borrow money, incur credit or sell or transfer property of the estate without the express
     written consent of the trustee or an order of this court.

  7. If the debtors are engaged in business, the debtors must provide periodic financial statements to the trustee.

                                                        #####



                      Case 18-20464-bhl          Doc 71      Filed 06/26/19        Page 1 of 1
